Per Curiam:

Malcolm McKinney, the appellant herein, was convicted in the Spartanburg County Court of an assault of a high and aggravated nature. During the course of the trial certain testimony was admitted over the objection of his counsel. Thereafter, counsel for the appellant cross-examined the witness thereabout without reserving the objection previously made. The objection was thereby lost and if any error had been committed in the admission of the testimony it was cured. State v. Smith, 245 S. C. 59, 138 S. E. (2d) 705; State v. Motley, 251 S. C. 568, 164 S. E. (2d) 569, and State v. Lee, 255 S. C. 309, 178 S. E. (2d) 652.
The only error alleged was the admission of the testimony hereinbefore referred to. It is apparent under the cases above cited that the exception posing this question is without merit.
The judgment below is,
Affirmed.